Citation Nr: 0519586	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for recurrent 
lumbosacral strain with degenerative changes, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to February 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied, inter alia, a 
compensable evaluation for the veteran's low back disability.  
During the pendency of the appeal, an October 2003 rating 
decision assigned a 20 percent evaluation for the veteran's 
low back disability.  

In a May 2004 decision, the Board, in pertinent part, denied 
an evaluation in excess of 20 percent.  The appellant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint 
Motion for Remand (Joint Motion) in January 2005.  By order 
dated in January 2005, the Court granted the Joint Motion and 
remanded that portion of the Board's decision that denied an 
increased evaluation for the veteran's low back disability 
for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion identifies several deficiencies in the 
Board's May 2004 decision.  The Board failed to address 38 
C.F.R. §§ 4.40 and 4.45 in compliance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board also failed to provide an 
adequate discussion as to why the veteran's disability was 
not entitled to a higher evaluation under Diagnostic Code 
5295 and 38 C.F.R. §§ 4.3 and 4.21.  In addition, the May 
2003 VA examination as set forth in the Board's decision did 
not appear to address all the relevant criteria, such as 
whether there was a positive Goldthwaite's sign.  Thus, 
another VA examination was required.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected recurrent 
lumbosacral strain with degenerative 
changes.  All indicated tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
service-connected low back disability.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the lumbosacral spine during 
flare-ups or repeated use, and express 
this determination, if feasible, in terms 
of the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the lumbosacral disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should also 
address whether the veteran has a 
positive Goldthwaite's sign.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for recurrent lumbosacral 
strain with degenerative changes, 
currently evaluated as 20 percent 
disabling, to include consideration of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, as well as Diagnostic Code 5295 
and 38 C.F.R. §§ 4.3 and 4.21.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


